DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	The claim listing filed August 23, 2022 is pending. Claims 11-30 are pending and under examination. 37 C.F.R. 1.121 states the text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters must be used to show deletion of five or fewer consecutive characters. Claim 18 has been amended but the canceled limitations were deleted and not strikethrough. The canceled limitations are “TSL-14: HM-3-HyFc (SEQ ID NO:16);”. Because the status of the claims is not in reasonable dispute, in accordance with the Office’s principles of compact prosecution, August 23, 2002 claimed will be examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted September 14,2022 with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement was considered by the examiner.
Claim Rejections - 35 USC § 112
Response to Arguments: Applicant argues the present amendment to claim 11 renders moot to the rejections of claims 11 and 18. Applicant’s argument has been fully considered and is found persuasive. The rejection of claims 11-30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejection is maintained.
Claims 11-17, 21, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2014/0329759 A1; published 2014) in view of Strohl (“Fusion Proteins for Half-Live Extension of Biologics as a Strategy to Make Biobetters”, BioDrugs, 2015, pages 215-239).
Claims 11-17 and 21 are directed to a fusion protein comprising HM-3, an IgG-Fc fragment comprising a human wild-type or mutant Fc sequence and a linker. Claims 28 and 29 are directed to a method of administering the protein thereof. HM- 3 is a polypeptide of 15 amino acids of the amino acid sequence IVRRADRAAVPGGGGRGD (SEQ ID NO: 3). See the bridging paragraph on pages 2-3 in the specification filed May 29, 2020.
Xu et al. teach a integrin antagonist peptide having the amino acid sequence IVRRADRAAVPGGGGRGD. See para. [0005] and SEQ ID NO: 1. Xu et al. teach the half-life of the polypeptide is short. See para. [0005]. Xu et al. teach modifying or altering the structure of peptides is a common method to solve the problems of continuous administration due to short half-time. See para. [0006].
Xu et al. do not teach the peptide is fused via a linker to a IgG-Fc fragment comprising a human wild-type or mutant Fc sequence.
Strohl teaches peptides and proteins smaller than approximately 70 kDa can be eliminated via kidney filtration and generally possess very short serum half-lives. See page 216, left col.-2nd paragraph. Strohl teaches larger proteins like human IgGs have longer half-lives. See pages 218, left, right col.-continuing paragraph. Strohl teaches the concept of using an IgG Fc as a fusion partner to significantly increase the half-life of a therapeutic peptide or protein has been around since the last 1980s that is an obvious approach to extend the half-life of therapeutic peptides and proteins. See page 219, right col.-1st paragraph and page 235, left col.-2nd paragraph. Strohl teaches the strategy to extend the half-life of polypeptides with short half-lives involves fusion of the polypeptide to a human IgG Fc domain where the polypeptide is fused to the C-terminus or N-terminus of human IgG Fc. See Table 2. Strohl teaches fusion proteins made with Fc and therapeutic peptides or proteins are often fused together via unnatural amino acid linkers. See page 232, right col.-1st paragraph. Strohl teaches the linkers typically come in either flexible forms such as (G4S)n or in more structurally rigid forms such as [A(EAAAK)nA]x. See page 233, right col.-continuing paragraph.
At the time of the effective filing date of the claimed invention, it would have been obvious to the artisan of ordinary skill to apply the well-known technique of increasing the half-life of a therapeutic peptide or proteins by fusing the peptide or protein to an IgG Fc to the integrin antagonist peptide (HM-3) of Xu et al. to arrive at the presently claimed invention. The artisan of ordinary skill would have been motivated to create a fusion of the integrin antagonist peptide and an IgGFc through a linker to increase the half-life of the integrin antagonist peptide. There would be a reasonable expectation of success because the improvement technique is an obvious approach to take that has been successfully applied to therapeutic proteins and peptides that resulted in improved half-lives as discussed by Strohl.
	Regarding claim 12, Strohl teaches the linkers (G4S)n where n is 1-4 (SEQ ID NO: 21) and [A(EAAAK)nA]x wherein n is equivalent to 2-4 and x is 1 or 2 (present SEQ ID NO: 22). See page 233, right col.-continuing paragraph.
	Regarding claim 13, Strohl teaches the linker is (G4S)n where n is 1-4. See page 233, right col.-continuing paragraph. The claim is obvious because the claim requires the linker to be (GGGGS)n wherein n is 3,m 4 or 5 which overlaps with the linker (G4S)n where n is 1-4 taught by Strohl. Because the claimed linker overlaps with the linker disclosed by the prior art, a prima facie case of obviousness exists.
	Regarding claim 14, Strohl teaches the [A(EAAAK)nA]x wherein n is equivalent to 2-4 and x is 1 or 2. See page 233, right col.-continuing paragraph. The claim is obvious because the claim requires the linker to be a(EAAAK)bA wherein B is 1, 2, 3, 4, 5 OR 6 which overlaps with the linker [A(EAAAK)nA]x wherein n is equivalent to 2-4 and x is 1 or 2 taught by Strohl. Because the claimed linker overlaps with the linker disclosed by the prior art, a prima facie case of obviousness exists.
	Regarding claims 16 and 17, Strohl teaches human IgG1, IgG2 and IgG4. See Table 3.
Regarding claim 21, the limitation “the fusion protein is produced in yeast, CHO, SP2/0, BHK and/or HEK293 cells” is a product by process claim limitation and “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP §2141.02.
Regarding claims 28 and 29, the teachings of Xu et al. and Strohl are discussed above. Xu et al. teach to solve the problems of continuous administration of polypeptide with short half-lives is to modify or alter the structure of the polypeptide. See para. [0005]. At the time of the effective filing date, it would have been obvious to the artisan of ordinary skill to administer a fusion product formed between the integrin antagonists polypeptide of Xu et al. and a human IgG-Fc taught by Strohl through a linker to prolong the half-life of the integrin antagonist because the technique of fusing therapeutic proteins/peptides to IgG Fc prolongs the half-life of therapeutic protein/peptides with short half-lives thereby solving the problem of continuous administration of therapeutic polypeptide associated with therapeutic polypeptides with short half-lives.
Therefore, the claimed invention was prima facie obvious to the artisan of ordinary skill. at the time of the effective filing date of the claimed invention.
Response to Arguments: Applicant argues the evidence of record does not demonstrate that those of ordinary skill would have had reasonable expectation that the presently claimed modifications to an HM-3 polypeptide could successfully be made in order to confer improved half-life and desirable biological activity. Applicant alleged the discovery that the particular fusion proteins recited in the present claims are not only have improved half-life but high biological activity was surprising and unexpected. See pages 5-7 in the remarks filed August 23, 2022.
Applicant’s arguments have been fully considered but are not found persuasive. Obviousness does not require absolute predictability, however, at least some degree of predictability is required. MPEP §2143.02. Strohl strongly suggests there is a reasonable expectation of successfully obtaining a fusion protein with improved half-life and biological activity and suggests how to achieve the improvements. Strohl teaches the fusion between a half-life extending molecule such as IgFc and a protein or peptide is an obvious approach to the artisan of ordinary skill. Strohl states “the use of fusion proteins such as Fc, IgG, or albumin to generate a biobetter by extending the half-life of a biologically active, commercially available peptide or protein (e.g., G-CSF, hGH, etc.) is that it is now an obvious approach to take. This obviousness has made it much more difficult to obtain patent protection for constructs of these types [125]. There are some examples in which obviousness may be obviated, i.e., if the bioactive protein has been modified to possess new or different activities from the original, or if making a dimer using Fc or both ends of HSA significantly increases activity or changes the biodistribution in a way that confers novel biology or efficacy.”. See page 235, § 8.6 Obviousness. The teachings of Strohl that in vitro biological activity of fusion proteins as measured by IC50 or EC50 is often lower than that of the original biological that been fused to a protein to elongate its pharmacokinetic profile were not ignored. Strohl teaches that because it is known fusions have lower activity than their parent protein or peptide, it is important to optimize the fusions; optimizing the linker type, length, flexibility and the location of the fusion to the bioactive peptide/protein to the half-life extension molecule is significant in improving the activity and half-life of the fusion. See all of §8.2 Activity of Protein Fusions: Importance of Protein Engineering for Activity. Strohl states “These examples and many more like them in the literature demonstrate the importance of having a significant effort in lead optimization of fusion proteins to optimize the activity either through linker engineering, the position of the bioactive protein or peptide with respect to the half-life-extension module, or both.”. See page 233, right col., 2nd paragraph. Strohl teachings as a whole strongly suggest there is a reasonable expectation of success for those skilled in the art to make and optimize the modifications to the fusions and to look for improvements in parameters such as half-life or biological activity. Because it is an obvious approach to improve the half-life and biological activity of proteins or peptide with half-life extension molecule such as IgFc and it was also known to optimize parameters to obtain the optimal half-life and biological activity, the invention as claimed is prima facie obvious to a person of ordinary skill in the art. Applicant has applied the teachings known in the art to the HM-3 polypeptide and through routine optimization of parameters such as linker type, half-life extension molecule and fusion location, obtained a fusion polypeptide between IgFc and HM-3 that has optimal half-life and activity. Obtaining fusion proteins/polypeptides with optimal half-life and activity would not have been surprising or unexpected to the person of ordinary skill in the art in view of the teachings in the prior art. Applicants invention is a demonstration of what was already taught in the prior art; that conjugating a half-life extending molecules like IgFc to a protein or peptide without or without a linker and optimizing the parameters of linker type, location and half-life extending molecule results in a fusion protein/polypeptide with improved biological activity and half-life. Furthermore, even if the improved half-life and biological activity applicants alleged were unexpected, the objective evidence of nonobviousness is not commensurate in scope with the claims with which the evidence is offered to support. The claims are broader in scope than the evidence Applicant alleges support nonobviousness. Therefore, the rejection is maintained.

The rejection is maintained.
Claims 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2014/0329759 A1; published 2014; Xu (‘759)) and Xu et al. (US 2014/0378384 A1; published 2014; Xu (‘384)) in view of Strohl (“Fusion Proteins for Half-Live Extension of Biologics as a Strategy to Make Biobetters” BioDrugs, 2015, 215-239 as applied to claim 11 above, and in further view of Xu et al. (US 2014/0378384 A1; published 2014).
Xu (‘759) teaches a integrin antagonist peptide having the amino acid sequence IVRRADRAAVPGGGGRGD. See para. [0005] and SEQ ID NO: 1. Xu (‘759) teaches the half-life of the polypeptide is short. See para. [0005]. Xu (‘759) teaches modifying or altering the structure of peptides is a common method to solve the problems of continuous administration due to short half-time. See para. [0006].
Xu (‘384) also teaches a integrin antagonist peptide, HM-3, having the amino acid sequence IVRRADRAAVPGGGGRGD. See para. [0013] and SEQ ID NO: 2. Xu (‘384) further teach administering a pharmaceutical composition comprising the peptide to treat rheumatoid arthritis. See paras. [0013-0017]. Xu (‘384) teach the composition is administered by routes such as hypodermic injection, intramuscular injection, intravenous injection or drip, oral administration (in the form of pills, capsules, etc.) and nasal spray. See para. [0017].
The difference between the claimed invention and the inventions of Xu(‘789) and Xu (‘384) is the peptide in the pharmaceutical composition is not a fusion peptide as claimed.
Strohl teaches peptides and proteins smaller than approximately 70 kDa can be eliminated via kidney filtration and generally possess very short serum half-lives. See page 216, left col.-2nd paragraph. Strohl teaches larger proteins like human IgGs have longer half-lives. See pages 218, left, right col.-continuing paragraph. Strohl teaches the concept of using an IgG Fc as a fusion partner to significantly increase the half-life of a therapeutic peptide or protein has been around since the last 1980s that is an obvious approach to extend the half-life of therapeutic peptides and proteins. See page 219, right col.-1st paragraph and page 235, left col.-2nd paragraph. Strohl teaches the strategy to extend the half-life of polypeptides with short half-lives involves fusion of the polypeptide to a human IgG Fc domain where the polypeptide is fused to the C-terminus or N-terminus of human IgG Fc. See Table 2. Strohl teaches fusion proteins made with Fc and therapeutic peptides or proteins are often fused together via unnatural amino acid linkers. See page 232, right col.-1st paragraph. Strohl teaches the linkers typically come in either flexible forms such as (G4S)n or in more structurally rigid forms such as [A(EAAAK)nA]x. See page 233, right col.-continuing paragraph.
At the time of the effective filing date of the claimed invention, it would have been obvious to the artisan of ordinary skill to apply the well-known technique of increasing the half-life of a therapeutic peptide or proteins by fusing the peptide or protein to an IgG Fc to the integrin antagonist peptide (HM-3) of Xu (‘789) and Xu (‘384) to arrive at the presently claimed invention. The artisan of ordinary skill would have been motivated to create a fusion of the integrin antagonist peptide and an IgG Fc through a linker to increase the half-life of the integrin antagonist peptide. There would be a reasonable expectation of success because the improvement technique is an obvious approach to take that has been successfully applied to therapeutic proteins and peptides that resulted in improved half-lives as discussed by Strohl.
Therefore, the claimed invention was prima facie obvious to the artisan of ordinary skill. at the time of the effective filing date of the claimed invention.
Response to Arguments: Applicants argue Xu '384 has been cited for the proposition that it would have allegedly been obvious to use a particular form of HM-3 polypeptide, and does not remedy the above-described shortcomings of Strohl and Xu, and nor does it undermine Applicant's demonstration of secondary indicia of nonobviousness (unexpected results). Applicant’s arguments have been fully considered but are not found persuasive. Applicant does not offer further arguments regarding the above obviousness rejections beyond what was set forth with regard to the 35 U.S.C. § 103 rejection, above. To the extent that Applicant is merely repeating their previous argument, the Examiner contends that those issues were adequately addressed in the above sections, which are incorporated in their entireties herein by reference.

The rejection is maintained.
Claims 22, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2014/0329759 A1; published 2014) in view of Strohl (“Fusion Proteins for Half-Live Extension of Biologics as a Strategy to Make Biobetters”, BioDrugs, 2015, pages 215-239) and in further view of Ruminski et al. (WO 2014/015054 A1; published 2014).
Xu et al. teach an integrin antagonist peptide having the amino acid sequence IVRRADRAAVPGGGGRGD. See para. [0005] and SEQ ID NO: 1. Xu et al. teach the half-life of the polypeptide is short. See para. [0005]. The peptide targets 51 and 53 integrins wherein 53 is the main target. See para. [0005].
The difference between the claimed invention and the teachings in the prior art is Xu et al. do not teach the peptide is fused via a linker to a IgG-Fc fragment comprising a human wild-type or mutant Fc sequence and administering the fusion peptide to treat wet age related macular degeneration.
Strohl teaches peptides and proteins smaller than approximately 70 kDa can be eliminated via kidney filtration and generally possess very short serum half-lives. See page 216, left col.-2nd paragraph. Strohl teaches larger proteins like human IgGs have longer half-lives. See pages 218, left, right col.-continuing paragraph. Strohl teaches the concept of using an IgG Fc as a fusion partner to significantly increase the half-life of a therapeutic peptide or protein has been around since the last 1980s that is an obvious approach to extend the half-life of therapeutic peptides and proteins. See page 219, right col.-1st paragraph and page 235, left col.-2nd paragraph. Strohl teaches the strategy to extend the half-life of polypeptides with short half-lives involves fusion of the polypeptide to a human IgG Fc domain where the polypeptide is fused to the C-terminus or N-terminus of human IgG Fc. See Table 2. Strohl teaches fusion proteins made with Fc and therapeutic peptides or proteins are often fused together via unnatural amino acid linkers. See page 232, right col.-1st paragraph. Strohl teaches the linkers typically come in either flexible forms such as (G4S)n or in more structurally rigid forms such as [A(EAAAK)nA]x. See page 233, right col.-continuing paragraph.
Ruminski et al. teach aberrant angiogenesis in the retina is a characteristic of wet age-related macular degeneration (wet AMD). See page. 145, lines 28-60. Ruminski et al. teach the integrins 51 and 53 have been implicated in promoting angiogenesis. See page 146, lines 1-3. Ruminski et al. teach the antagonism of the51 and 53 integrins with 51 may provide superior blockade of angiogenesis. See page 146, lines 1-3.
At the time of the effective filing date of the claimed invention, it would have been obvious to the artisan of ordinary skill to apply the well-known technique of increasing the half-life of a therapeutic peptide or proteins by fusing the peptide or protein to an IgG Fc to the integrin antagonist peptide (HM-3) of Xu et al. to arrive at the presently claimed invention. The artisan of ordinary skill would have been motivated to create a fusion of the integrin antagonist peptide and an IgGFc through a linker to increase the half-life of the integrin antagonist peptide. There would be a reasonable expectation of success because the improvement technique is an obvious approach to take that has been successfully applied to therapeutic proteins and peptides that resulted in improved half-lives as discussed by Strohl.
It would have been obvious to administer the fusion peptide between the integrin antagonist peptide of Xu et al. and IgGFc taught by Strohl via a linker in a pharmaceutical composition to treat wet AMD to block the aberrant angiogenesis in retinas that is characteristic in patients with wet AMD. There would be a reasonable expectation of success because the targets of the antagonistic peptide of Xu et al. are 51 and 53 integrins the antagonism of 51 and 53 may provide blockade angiogenesis as taught by Ruminski et al. 
Therefore, the claimed invention was prima facie obvious to the artisan of ordinary skill. at the time of the effective filing date of the claimed invention.
Response to Arguments: Applicant argues Ruminski has been cited for the proposition that it would have allegedly been obvious to form a pharmaceutical composition containing a fusion protein according to claim 11 and to use the pharmaceutical composition to treat wet AMD, and does not remedy the above-described shortcomings of Strohl and Xu, and nor does it undermine Applicant's demonstration of secondary indicia of nonobviousness (unexpected results). Applicant’s arguments have been fully considered but are not found persuasive. Applicant does not offer further arguments regarding the above obviousness rejections beyond what was set forth with regard to the 35 U.S.C. § 103 rejection, above. To the extent that Applicant is merely repeating their previous argument, the Examiner contends that those issues were adequately addressed in the above sections, which are incorporated in their entireties herein by reference.
Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the amino acid sequences set forth in SEQ ID Nos: 9-12 and 15-20 are not taught or suggested in the prior art.

Summary
Claims 11-17 and 21-29 are rejected under 35 U.S.C. 103. Claims 18-20 are objected to and are not taught or suggested in the prior art.
Conclusion
No claim is allowed. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658